Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to Remarks and amendments received 03/22/2022.

Claims 1, 3, 5, 11, 13, 14, and 18 are amended.

Claims 1 – 20 are pending. 

Response to Amendment
The objection to the abstract of the specification is withdrawn in light of the amendments. 

The objection to claims 1 – 20 is withdrawn in light of the amendments. 

The rejection of claim 5, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 03/22/2022, with respect to the rejection of claims 1 – 20, under 35 U.S.C. 112(a), have been fully considered and are persuasive.  The rejection of claims 1 – 20, under 35 U.S.C. 112(a), has been withdrawn. 

Applicant's arguments, regarding the rejection of claims 1 – 3, 5, 11 – 15, 18, and 19, under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.

Regarding claim 1, as representative, applicant argues the prior art of record fails to disclose, teach, or reasonable suggest in combination the limitation: causes a refrain of provision of a subset of the DQS signals to a downstream component of the device, wherein the subset of the DQS signals comprise signals prior to a preamble of one or more of the write commands, signals after a postamble of the one or more write commands, or both.
Specifically, applicant argues “Swanson clearly indicates that both the pre-preamble and post-postamble portions of the DQS signal 204 are not only provided, but indeed are used to determine the Gateon window 210 and other features of the sampling solution of Swanson.” The Examiner disagrees.
Swanson, claim 1, discloses “disabling the sampling of the data received from the memory”. Swanson additionally discloses, “the data strobe signal 112 may include a plurality of consecutive rising and falling edges, and the memory 104 may use the rising and/or the falling edges of the data strobe signal 112 to synchronously sample the data signal 110” (column 3, lines 55 – 67).
Swanson discloses disabling sampling of data as disclosed in claim 1, and additionally discloses the DQS signals for sampling data. The examiner asserts Swanson discloses suppression of data sampling (claim 1) and DQS signaling as the data sampling mechanism. 

Regarding claim 14, Applicant argues: there is no disclosure in claim 1 or any other portion of Swanson that teaches or even suggests filtering out portions of the DQS signal. The Examiner disagrees. 
As cited above, Swanson discloses disabling sampling of data as disclosed in claim 14, and additionally discloses the DQS signals for sampling data. The examiner asserts Swanson discloses suppression of data sampling (claim 1) and DQS signaling as the data sampling mechanism. 

Regarding claim 18, Applicant argues: there is no disclosure in claim 1 or any other portion of Swanson that teaches or even suggests filtering out portions of the DQS signal, as recited in claim 18. The Examiner disagrees. 
As cited above, Swanson discloses disabling sampling of data as disclosed in claim 18, and additionally discloses the DQS signals for sampling data. The examiner asserts Swanson discloses suppression of data sampling (claim 1) and DQS signaling as the data sampling mechanism. 

And in light of the argument above the rejection of the claims is maintained. 

Claim Rejections - 35 USC § 102 (old)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 11 – 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson U.S. Patent 8,526,249 (herein Swanson).

Regarding claim 1, Swanson discloses: A device, comprising: a differential input buffer configured to provide input/output data strobe (DQS) signals used to latch write command data of one or write commandsby the device (figure 3; column 11, lines 30 – 40), the DQS signals comprising at least one indeterminate interamble state; and interamble compensation circuitry, configured to: identify a write start time and a write end time (claim 1); and activate a timed filter based upon the write start time and the write end time, wherein the timed filter causes a refrain of provision of a subset of the DQS signals to a downstream component of the device, wherein the subset of the DQS signals comprise signals prior to a preamble of one or more of the write commands, signals after a postamble of the one or more write commands, or both (claim 1).

Regarding claim 2, Swanson discloses: the subset of the DQS signals comprises signals prior to the preamble of one or more of the write commands and signals after a postamble of the one or more write commands (claim 1).

Regarding claim 3, Swanson discloses: wherein the downstream component comprises a DS generator that makes use of at least a portion of the DQS signals to determine write operation latching times (figure 4; claim 1).

Regarding claim 5, Swanson discloses: a write interamble DQS counter circuitry configured to: count a number of clock cycles after the write start time to identify the write end time; and cause assertion of a write end signal based upon the count (figure 3; claim 1).

Regarding claim 11, Swanson discloses: wherein the write interamble counter circuitry is configured to count the number of clock cycles by multiplexing received signals based upon parameters associated with the write commands.

Regarding claim 12, Swanson discloses: 12. The device of claim 1, wherein the interamble compensation circuitry causes generation of a gated output without the at least one indeterminate interamble state that is derived from the DQS signals, the gated output comprising data strobes (column 8, lines 20 – 35; claim 1).

Regarding claim 13, Swanson discloses: wherein the interamble compensation circuitry is configured to support gapless write commands, by: identifying a zero gap between a first write command and a second write command; in response to identifying the zero gap, transition a restart signal, the transition causing suppression of a write end signal for the first write command (figure 4; claim 1, 2).

Regarding claim 14, Swanson discloses: A circuitry-implemented method, comprising: identifying a write command start time and a write end time of a write command (claim 1); activating a timed filter based upon the write start time and the write end time (claim 1); and causing, in a gated output, at least one indeterminate interamble state to be filtered out of an input/output data strobe (DQS) signal of a differential input buffer; and causing transmission of the gated output to a data sample (DS) generator that makes use of at least a portion of the DQS signal to determine write operation latching times, such that the indeterminate interamble states do not impact the determined write operation latching times (figure 3, 4; claim 1).

Regarding claim 15, Swanson discloses: identifying the write end time, by: determining a number of clock cycles associated with the write command; and counting the number of clock cycles after the write start time to identify the write end time (claim 1).

Regarding claim 18, Swanson discloses: Interamble compensation circuitry, comprising: filtering circuitry configured to, when active, filter out portions of an input/output data strobe (DQS) signal of a differential input buffer, wherein the filtered out potions are not supplied to a downstream component that makes use of the DQS signal to identify write operation latching times (figure 3, 4; claim 1); and counting circuitry, configured to: identify a write start time of a write command (claim 1); determine a number of clock cycles associated with the write command (claim 1); count the number of clock cycles after the write start time to identify an end time of the write command; and activate the filtering circuitry based upon the start time and the end time of the write command, causing, in a gated output, at least one indeterminate interamble state to be filtered out of the DQS signal, for provision to the downstream component ((figure 3, 4; claim 1).

Regarding claim 19, Swanson discloses: the counting circuitry is configured to support gapless write commands by suppressing assertion of a write signal at an end of a first write command, when a second write command is initiated prior to completion of the first write command (figure 4, element 406).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson.

Regarding claim 4, Swanson teaches the limitations of the parent claim. Swanson does not explicitly teach: the DS generator comprises a four-phase DS generator that generates a four-phase version of the DQS signals.
Swanson does teach: “The host device may phase shift the data strobe sequence” column 1, lines 30 – 40. 
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to modify the teaching of Swanson: phase shift the data strobe sequence; for the purpose of transmission data (column 1, lines 30 – 40). A phase DS generator are well-known in the art (column 1, lines 30 – 40). Four-phase signaling is a well-known design choice in the art (figure 2). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Allowable Subject Matter
Claims 6 – 10, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

DeSimone; Craig et al.		US 10198200 B1
Gillingham; Peter et al.		US 20080005518 A1
Coteus; Paul W. et al.		US 20100220536 A1
Welker; James A. et al.		US 20100293406 A1
Giovannini; Thomas J. et al.	US 20190379564 A1
Venkataraman; Srinivas et al.	US 7911857 B1
interamble compensation circuitry, configured to: identify a write start time and a write end time; and 
activate a timed filter based upon the write start time and the write end time, wherein the timed filter causes a refrain of provision of a subset of the DQS signals to a downstream component of the device, wherein the subset of the DQS signals comprise signals prior to a preamble of one or more of the write commands, signals after a postamble of the one or more write commands, or both.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111